SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1385
KA 09-00742
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JACINTO CEDENO, ALSO KNOWN AS JACINTO CADENO,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a new sentence of the Supreme Court, Monroe County
(Harold L. Galloway, J.), rendered February 9, 2009 imposed upon
defendant’s conviction of criminal sale of a controlled substance in
the first degree, and criminal possession of a controlled substance in
the second degree. Defendant was resentenced pursuant to the 2004
Drug Law Reform Act.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed.




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court